Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2008/0123032) in view of Senokuchi (US 2015/0185539).
Regarding claim 1, Taniguchi teaches a display device (Fig. 1 and 5-5 and Fig. 8-9, [0058-0071, 0007-0026]) comprising: 
a display region (14 in Fig. 1 and 5); 
a peripheral region (the region outside 14 in Fig. 1 and 5) around the display region (14 in Fig. 1 and 5); 
a first substrate (the substrate of 11 in Fig. 2); 
a second substrate (the substrate of 12 in Fig. 2) facing the first substrate (the substrate of 11 in Fig. 2); 
a liquid crystal layer (Fig. 2, [0059]) arranged between the first substrate and the second substrate and containing liquid crystal (Fig. 2, [0059]); 
a plurality of signal wirings (the wiring corresponding to 17 and 21 in Fig. 8-9, Fig. 1 and 5, Fig. 4, [0058-0060]) formed on the first substrate (the substrate of 11 in Fig. 2) and transmitting a drive signal for driving the liquid crystal (Fig. 8-9, Fig. 1 and 5, Fig. 4, [0058-0060]); 
a first insulating film (23 which is directly on 22 in Fig. 2 and 9, [0058, 0061-0062]) arranged between the first substrate (the substrate of 11 in Fig. 2) and the second substrate (the substrate of 12 in Fig. 2) and covering (Fig. 2 and 9, [0061) the plurality of signal wirings (the wiring corresponding to 17 and 21 in Fig. 8-9, Fig. 1 and 5, Fig. 4, [0058-0060]); 
a plurality of first spacer (39 in Fig. 2, [0013, 0020]) members arranged between (Fig. 2-3) the first insulating film (23 which is directly on 22 in Fig. 2 and 9, [0058, 0061-0062]) and the second substrate (the substrate of 12 in Fig. 2) and maintaining a gap between the first substrate and the second substrate (Fig. 2-3, [0013, 0020]); 
a sealing portion (the portion corresponding to 35 and the portion sealing 42 in Fig. 1 and 5, Fig. 2, [0064, 0066, 0070-0071], examiner notes: the spacer should be labeled as 39 instead of 35 in Fig. 3) provided in the peripheral region (Fig. 1 and 5) between the first substrate and the second substrate (Fig. 1 and 5, Fig. 2) to seal the liquid crystal layer (Fig. 1 and 5, Fig. 2, [0064, 0066, 0070-0071]); and 
a liquid crystal supply portion (the portion corresponding to 42 in Fig. 1 and 5, [0062, 0064, 0066, 0070-0071]) provided at a part of the sealing portion (the portion corresponding to 35 and the portion sealing 42 in Fig. 1 and 5, Fig. 2, [0064, 0066, 0070-0071]) and interconnecting an outside of the sealing portion and the display region (Fig. 1 and 5, [0062, 0064, 0066, 0070-0071]), 
wherein, in a plan view (Fig. 1 and 5) seen from a side of the second substrate (the substrate of 12 in Fig. 2), the peripheral region (the region outside 14 in Fig. 1 and 5) has a first side (the upper side of 10/10’ in Fig. 1 and 5), a second side (the lower side of 10/10’ in Fig. 1 and 5) on an opposite side of the first side (the upper side of 10/10’ in Fig. 1 and 5), a third side (the left side of 10/10’ in Fig. 1 and 5) intersecting with the first side (the upper side of 10/10’ in Fig. 1 and 5), and a fourth side (the right side of 10/10’ in Fig. 1 and 5) on an opposite side of the third side (the left side of 10/10’ in Fig. 1 and 5), 
wherein the liquid crystal supply portion (the portion corresponding to 42 in Fig. 1 and 5, [0062, 0064, 0066, 0070-0071]) is provided along the first side (the upper side of 10/10’ in Fig. 1 and 5) of the peripheral region  (the region outside 14 in Fig. 1 and 5), 
wherein the peripheral region (the region outside 14 in Fig. 1 and 5) includes: 
a first peripheral region (the region corresponding to R1 in picture 1 and extending along the upper side of 10/10’ in Fig. 1 and 5) which includes a region between the display region (14 in Fig. 1 and 5) and the sealing portion (the portion corresponding to 35 and the portion sealing 42 in Fig. 1 and 5, Fig. 2, [0064, 0066, 0070-0071]) and is arranged so as to extend along the first side (the upper side of 10/10’ in Fig. 1 and 5) and from which the first insulating film (23 which is directly on 22 in Fig. 2 and 9, [0058, 0061-0062]) is removed (Fig. 3 and Picture 1); and 
a second peripheral region (the region corresponding to R2 in Picture 1 which is extending along the left side 10/10’ and including the left portion between 14 and 35 in Fig. 1 and 5) which includes a region (Fig. 1 and 5) between the display region (14 in Fig. 1 and 5) and the sealing portion (the portion corresponding to 35 and the portion sealing 42 in Fig. 1 and 5, Fig. 2, [0064, 0066, 0070-0071]) and is arranged so as to extend along the third side (the left side of 10/10’ in Fig. 1 and 5) and in which a first circuit (171 on the left side in Fig. 1-2 and 5, [0059]) connected to the plurality of signal wirings (the wiring corresponding to 17 and 21 in Fig. 8-9, Fig. 1 and 5, Fig. 4, [0058-0060]) is arranged and the first insulating film (23 which is directly on 22 in Fig. 2 and 9, [0058, 0061-0062]) covering the first circuit (171 on the left side in Fig. 1-2 and 5, [0059]) is formed (Fig. 1-2 and 5), and 
wherein a first light blocking film (the portions of 36 corresponding to the left upper horizontal portions of 33 in Fig. 1 and 5, Fig. 2-3, [0021, 0063], the region on the opposed substrate 12 where the black matrix 36 is provided forms/defines the non-display region 33) arranged so as to straddle (Picture 1, Fig. 1-3 and 5) the first peripheral region (the region corresponding to R1 in picture 1 and extending along the upper side of 10/10’ in Fig. 1 and 5) and the second peripheral region (the region corresponding to R2 in Picture 1 which is extending along the left side 10/10’ and including the left portion between 14 and 35 in Fig. 1 and 5) and extending linearly (Picture 1 and Fig. 1 and 5) along an extending direction (the horizontal direction in Picture 1 and Fig. 1 and 5) of a boundary (the boundary corresponding to B1 in Picture 1) between the first peripheral region (the region corresponding to R1 in picture 1 and extending along the upper side of 10/10’ in Fig. 1 and 5) and the second peripheral region (the region corresponding to R2 in Picture 1 which is extending along the left side 10/10’ and including the left portion between 14 and 35 in Fig. 1 and 5) is formed on the second substrate (the substrate of 12 in Fig. 2-3).
Taniguchi does not teach that the plurality of first spacer members arranged between the first insulating film and the second substrate in the display region; 
Senokuchi teaches that a plurality of first spacer members (58 in Fig. 3, [0085, 0090, 0105]) arranged between the first insulating film (52 in Fig. 3, [0089]) and the second substrate (Fig. 3) in the display region (D in fig. 3) and maintaining a gap between the first substrate and the second substrate (Fig. 3); 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Senokuchi for the system of Taniguchi such that in the system of Taniguchi, the plurality of first spacer members arranged between the first insulating film and the second substrate in the display region and maintaining a gap between the first substrate and the second substrate. The motivation is to maintain the call gap in the display area and frame area (Senokuchi, Fig. 3, [0076]).

    PNG
    media_image1.png
    402
    513
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    496
    622
    media_image2.png
    Greyscale

Picture 1, from Fig. 1 and 3 of Taniguchi (US 2008/0123032)

Regarding claim 5, Taniguchi also teaches the peripheral region (the region outside 14 in Fig. 1 and 5) further includes a third peripheral region (the region corresponding to R3 in Picture 1 which is extending along the right side 10/10’ and including the right portion between 14 and 35 in Fig. 1 and 5) which includes a region (Fig. 1 and 5) between the display region (14 in Fig. 1 and 5) and the sealing portion (the portion corresponding to 35 and the portion sealing 42 in Fig. 1 and 5, Fig. 2, [0064, 0066, 0070-0071]) and is arranged so as to extend along the fourth side (the right side of 10/10’ in Fig. 1 and 5) and in which a second circuit (171 on the right side in Fig. 1-2 and 5, [0059]) connected to the plurality of signal wirings (the wiring corresponding to 17 and 21 in Fig. 8-9, Fig. 1 and 5, Fig. 4, [0058-0060]) is arranged and the first insulating film (23 which is directly on 22 in Fig. 2 and 9, [0058, 0061-0062]) covering (Fig. 1-2 and 5, [0020-0021, 0061-0062]) the second circuit (171 on the right side in Fig. 1-2 and 5, [0059]) is formed, and wherein a third light blocking film (the portions of 36 corresponding to the right upper horizontal portions of 33 in Fig. 1 and 5, Fig. 2-3, [0021, 0063]) arranged so as to straddle  (Picture 1, Fig. 1-3 and 5) the first peripheral region (the region corresponding to R1 in picture 1 and extending along the upper side of 10/10’ in Fig. 1 and 5) and the third peripheral region (the region corresponding to R3 in Picture 1 which is extending along the right side 10/10’ and including the right portion between 14 and 35 in Fig. 1 and 5) and extending linearly (Picture 1 and Fig. 1 and 5) along an extending direction (the horizontal direction in Picture 1 and Fig. 1 and 5) of a boundary (the boundary corresponding to B2 in Picture 1) between the first peripheral region (the region corresponding to R1 in picture 1 and extending along the upper side of 10/10’ in Fig. 1 and 5) and the third peripheral region (the region corresponding to R3 in Picture 1 which is extending along the right side 10/10’ and including the right portion between 14 and 35 in Fig. 1 and 5) is formed on the second substrate (the substrate of 12 in Fig. 2-3).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Senokuchi as applied to claim 1 above, and further in view of Tomioka (US 2014/0009711).
Regarding claim 2, Taniguchi does not teach the following elements. 
Senokuchi teaches the following elements:
(Claim 2) a second light blocking film (the 54 corresponding to D in Fig. 3, [0085]) in a grid pattern (Fig. 3, [0085-0089]) is formed on the second substrate (Fig. 3) at a position overlapping (Fig. 8A-8B) in the display region (Fig. 3).
Tomioka teaches the following elements:
(Claim 2) the insulating film (55 in Fig. 7-8B, [0081-0085]) is formed in a grid pattern (Fig. 8A-8B, [0081, 0088]) in the display region (Fig. 7-8B, Fig. 13), and wherein a second light blocking film (120 in Fig. 8A-8B, [0056, 0084]) is formed on the second substrate (Fig. 8A-8B) at a position overlapping (Fig. 8A-8B) with the first insulating film (55 in Fig. 7-8B, [0081-0085]) in the display region (Fig. 7-8B).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Senokuchi and Tomioka for the system of Taniguchi in view of Senokuchi such that in the system of Taniguchi in view of Senokuchi, 
(Claim 2) the insulating film is formed in a grid pattern in the display region, and wherein a second light blocking film in a grid pattern is formed on the second substrate at a position overlapping with the first insulating film in the display region.
The motivation is to separate color filters/pixels and block light mixing between adjacent pairs of the color filters for a narrow-frame display panel (Senokuchi, [0085, 0088, 0037]), and a reduction in the transmittance caused by the reverse rotation domain of liquid crystals can be suppressed (Tomioka, [0085]).

Regarding claim 3, Taniguchi does not teach the following elements. 
Senokuchi teaches the following elements:
(Claim 3) a line width of the first light blocking film (54 corresponding to F1 in Fig. 3, [0085-0089])  is wider (Fig. 3) than a line width of the second light blocking film (the 54 corresponding to D in Fig. 3, [0085]) in a grid pattern (Fig. 3, [0085-0089]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Senokuchi for the system of Taniguchi in view of Senokuchi and Tomioka such that in the system of Taniguchi in view of Senokuchi and Tomioka, 
(Claim 3) a line width of the first light blocking film is wider than a line width of the second light blocking film.
The motivation is to separate color filters/pixels and block light mixing between adjacent pairs of the color filters for a narrow-frame display panel (Senokuchi, [0085, 0088, 0037]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Senokuchi and Tomioka as applied to claim 3 above, and further in view of Tanaka (US 2011/0183451).
Regarding claim 4, Taniguchi does not teach the following elements. 
Tanaka teaches the following elements (Fig. 2-5):
(Claim 4) a first light blocking film (the 22b between adjacent color filters in Fig. 5, [0066-0068]) and a second light blocking film (the 22b surrounding the color filters in Fig. 5, [0066-0068]) are connected to (Fig. 3, 22b is indirectly connected to 18 in Fig. 5) a feeding portion (18/18a in Fig. 2-5, [0046-0047]) that supplies a common potential for driving the liquid crystal ([0046, 0024], Abs).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tanaka for the system of Taniguchi in view of Senokuchi and Tomioka such that in the system of Taniguchi in view of Senokuchi and Tomioka, 
(Claim 4) the first light blocking film and the second light blocking film are connected to a feeding portion that supplies a common potential for driving the liquid crystal.
The motivation is to drive liquid crystal through an electric field, shield lights in non-display area, the electrostatic interruption layer can be restrained to a minute level, and the image disturbance is suppressed (Tanaka, Abs, [0024, 0066-0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871